DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 22-41 are allowed.
The following is an examiner's statement of reasons for allowance: Independent claim 22 recites the uniquely distinct features for: “...obtaining media content data characterized by a timeline, wherein the media content data includes event markers representing a plurality of events; determining, from the media content data based on the event markers, a plurality of event definitions and a plurality of respective event times in the timeline corresponding to the plurality of events; obtaining, based on the plurality of event definitions, a plurality of event representations; determining a path and a plurality of respective locations along the path for the plurality of event representations, wherein the path is defined by an ordered set of locations including the plurality of respective locations in an order based on the plurality of respective event times; and displaying a map including the plurality of event representations displayed at the plurality of respective locations along the path, a particular one of the plurality of event representations is associated with an affordance which, when selected, causes display of content associated with a particular one of the plurality of events corresponding to the particular one of the plurality of event representations.” And Independent claim 40 recites the uniquely distinct features for: “...obtain media content data characterized by a timeline, wherein the media content data includes event markers representing a plurality of events; determine, from the media content data based on the event markers, a plurality of event definitions and a plurality of respective event times in the timeline corresponding to the plurality of events; obtain, based on the plurality of event definitions, a plurality of event representations; determine a path and a plurality of respective locations along the path for the plurality of event representations, wherein the path is defined by an ordered set of locations including the plurality of respective locations in an order based on the plurality of respective event times; and display a map including the plurality of event representations displayed at the plurality of respective locations along the path, wherein a particular one of the plurality of event representations is associated with an affordance which, when selected, causes display of content associated with a particular one of the plurality of events corresponding to the particular one of the plurality of event representations.” And Independent claim 41 recites the uniquely distinct features for: “...obtain media content data characterized by a timeline, wherein the media content data includes event markers representing a plurality of events; determine, from the media content data based on the event markers, a plurality of event definitions and a plurality of respective event times in the timeline corresponding to the plurality of events; obtain, based on the plurality of event definitions, a plurality of event representations; determine a path and a plurality of respective locations along the path for the plurality of event representations, wherein the path is defined by an ordered set of locations including the plurality of respective locations in an order based on the plurality of respective event times; and display a map including the plurality of event representations displayed at the plurality of respective locations along the path, wherein a particular one of the plurality of event representations is associated with an affordance which, when selected, causes display of content associated with a particular one of the plurality of events corresponding to the particular one of the plurality of event representations.” The closest prior art in MAYASHITA et al. (WO 2014/122884 A1) teaches a schematic diagram showing an example of a UI (user interface) screen generated by the server apparatus 20 according to an embodiment. The user can operate a UI screen 50 displayed on the display unit of the client apparatus 30 to check videos of the cameras (frame images 12), records of an alarm, and a moving path of the specified person 40 and to execute correction processing of the analysis results, for example. The rolled film image 51 is constituted of a time axis 55, a pointer 56 indicating a predetermined position on the time axis 55, identical thumbnail images 57 arranged along the time axis 55, and a tracking status bar 58 (hereinafter, referred to as status bar 58) to be described later. The pointer 56 is used as a time indicator. The identical thumbnail image 57 corresponds to the identical object image. The tracking status bar 58 shown in Fig. 7 is displayed along the time axis 55 between the time axis 55 and the identical thumbnail images 57. The tracking status bar 58 indicates the time in which the tracking of the person A is executed. Specifically, the tracking status bar 58 indicates the time in which the identical thumbnail images 57 exist. For example, when the person A is located behind a pole or the like or overlaps with another person in the frame image 12, the person A is not detected as an object. In such a case, the thumbnail image 41 of the person A is not generated. Such a time is a time during which the tracking is not executed and corresponds to a portion 63 in which the tracking status bar 58 interrupts or to a portion 63 in which the tracking status bar 58 is not provided as shown in Fig. 7, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
1/31/2022
/JOSE M. MESA/
Examiner
Art Unit 2484




/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484